Name: Commission Implementing Decision (EU) 2017/252 of 9 February 2017 amending Annex II to Decision 93/52/EEC as regards the recognition of the Autonomous Community of Extremadura as officially brucellosis-free (B. Melitensis) and amending the Annexes to Decision 2003/467/EC as regards the declaration of certain regions of Spain as officially tuberculosis-free and officially brucellosis-free in relation to bovine herds and of Jersey as officially enzootic-bovine-leucosis-free (notified under document C(2017) 691) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  international trade;  regions of EU Member States;  agricultural policy;  agricultural activity
 Date Published: 2017-02-14

 14.2.2017 EN Official Journal of the European Union L 37/19 COMMISSION IMPLEMENTING DECISION (EU) 2017/252 of 9 February 2017 amending Annex II to Decision 93/52/EEC as regards the recognition of the Autonomous Community of Extremadura as officially brucellosis-free (B. Melitensis) and amending the Annexes to Decision 2003/467/EC as regards the declaration of certain regions of Spain as officially tuberculosis-free and officially brucellosis-free in relation to bovine herds and of Jersey as officially enzootic-bovine-leucosis-free (notified under document C(2017) 691) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I, paragraph 7 of Annex A.II and paragraph E of Annex D.I thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially free of brucellosis (B. melitensis). (2) Commission Decision 93/52/EEC (3) lists, in Annex II thereto, the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (3) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Community of Extremadura with the conditions laid down in Directive 91/68/EEC for officially brucellosis (B. melitensis)-free status as regards ovine and caprine herds. (4) Following the evaluation of the documentation submitted by Spain, the Autonomous Community of Extremadura should be recognised as being officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (5) Annex II to Decision 93/52/EEC lists in the entry for Spain both the Autonomous Community of the Canary Islands and its two Provinces: Santa Cruz de Tenerife and Las Palmas. Since the Autonomous Community of the Canary Islands has just those two Provinces, the reference to the Provinces of Santa Cruz de Tenerife and Las Palmas is redundant and should be deleted. (6) The entry for Spain in Annex II to Decision 93/52/EEC should therefore be amended accordingly. (7) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a region of a Member State may be declared officially tuberculosis-free, officially brucellosis-free or officially enzootic-bovine-leucosis-free as regards bovine herds. (8) Chapter 2 of Annex I to Commission Decision 2003/467/EC (4) lists the regions of the Member States which are declared officially tuberculosis-free as regards bovine herds. (9) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Community of the Canary Islands with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free status as regards bovine herds. Accordingly, that region should be listed in Chapter 2 of Annex I to Decision 2003/467/EC as officially tuberculosis-free region as regards bovine herds. (10) Chapter 2 of Annex II to Decision 2003/467/EC lists the regions of Member States which are declared officially brucellosis-free as regards bovine herds. (11) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Community of Asturias and the provinces of Burgos, Soria and Valladolid of the Autonomous Community of Castilla y LeÃ ³n with the conditions laid down in Directive 64/432/EEC for officially brucellosis-free status as regards bovine herds. Accordingly, those regions should be listed in Chapter 2 of Annex II to Decision 2003/467/EC as officially brucellosis-free regions as regards bovine herds. (12) Chapter 2 of Annex II to Decision 2003/467/EC lists in the entry for Spain both the Autonomous Community of the Canary Islands and its two Provinces: Santa Cruz de Tenerife and Las Palmas. Since the Autonomous Community of the Canary Islands has just those two Provinces, the reference to the Provinces of Santa Cruz de Tenerife and Las Palmas is redundant and should be deleted. (13) Chapter 2 of Annex III to Decision 2003/467/EC list the regions of the Member States which are declared officially enzootic-bovine-leucosis-free as regards bovine herds. (14) Regulation (EEC) No 706/73 of the Council (5) provides that for the purpose of applying rules concerning the animal health legislation, the United Kingdom and the Channel Islands including the Island of Jersey are to be treated as a single Member State. (15) The United Kingdom has submitted to the Commission documentation demonstrating compliance for Jersey with the conditions laid down in Directive 64/432/EEC for officially enzootic-bovine-leucosis-free status as regards bovine herds. Accordingly, Jersey should be listed in Chapter 2 of Annex III to Decision 2003/467/EC as an officially enzootic-bovine-leucosis-free region as regards bovine herds. (16) The Annexes to Decision 2003/467/EC should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 The Annexes to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 February 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977. (2) OJ L 46, 19.2.1991, p. 19. (3) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). (4) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leucosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (5) Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (OJ L 68, 15.3.1973, p. 1). ANNEX I In Annex II to Decision 93/52/EEC, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Cantabria,  Autonomous Community of Castilla y LeÃ ³n,  Autonomous Community of Extremadura,  Autonomous Community of Galicia,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco.. ANNEX II The Annexes to Decision 2003/467/EC are amended as follows: (1) in Annex I, in Chapter 2, the following entry for Spain is inserted before the entry for the United Kingdom: In Spain:  Autonomous Community of the Canary Islands.; (2) in Annex II, in Chapter 2, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Castilla y LeÃ ³n: Provinces of Burgos, Soria and Valladolid,  Autonomous Community of La Rioja,  Autonomous Community of Murcia,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco.; (3) in Annex III, in Chapter 2, the entry for the United Kingdom is replaced by the following: In the United Kingdom:  Jersey,  The Isle of Man..